Case 8:17-cv-00764-CEH-JSS Document 249 Filed 11/16/20 Page 1 of 2 PageID 8831


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 YELLOWPAGES PHOTOS, INC.,

        Plaintiff,

 v.                                                                Case No: 8:17-cv-764-T-36JSS

 YP, LLC and PRINT MEDIA LLC,

        Defendants.
                                              /

                                            ORDER

        This cause comes before the Court upon the Report and Recommendation filed by

 Magistrate Judge Julie S. Sneed on October 29, 2020 (Doc. 248). In the Report and

 Recommendation, Magistrate Judge Sneed recommends that Defendants’ Motion for Attorneys’

 Fees and Costs (Doc. 238) be denied without prejudice and with leave to re-file within thirty days

 of the entry of a mandate by the Court of Appeals on Plaintiff’s pending appeal. It is also

 recommended that Plaintiff’s Motion to Stay Consideration of Defendants’ Motion for Fees (Doc.

 242) be denied as moot. All parties were furnished copies of the Report and Recommendation and

 were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

 objections were filed.

        Upon consideration of the Report and Recommendation, and upon this Court’s independent

 examination of the file, it is determined that the Report and Recommendation should be adopted.

 Accordingly, it is now

        ORDERED AND ADJUDGED:

        (1)     The Report and Recommendation of the Magistrate Judge (Doc. 248) is adopted,

                confirmed, and approved in all respects and is made a part of this Order for all

                purposes, including appellate review.
Case 8:17-cv-00764-CEH-JSS Document 249 Filed 11/16/20 Page 2 of 2 PageID 8832


        (2)    Defendants’ Motion for Attorneys’ Fees and Costs (Doc. 238) is DENIED without

               prejudice. Defendants are granted leave to re-file their motion within thirty (30)

               days of the entry of a mandate by the Court of Appeals on Plaintiff’s pending

               appeal.

        (3)    Plaintiff’s Motion to Stay Consideration of Defendants’ Motion for Fees (Doc. 242)

               is DENIED as moot.

        DONE AND ORDERED at Tampa, Florida on November 16, 2020.




 Copies to:
 The Honorable Julie S. Sneed
 Counsel of Record




                                               2
